 HERRON YARN MILLS, INC.629HerronYarnMills, Inc.andUnited Furniture Workersof Amer-ica, AFL-CIO, Local 282.Case 26-CA-2360.August 23,1966DECISION AND ORDEROn June 13, 1966, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]'In section (b) of the second full paragraph of the Trial Examiner's Decision, the words"inefficient in law" are corrected to read "insufficient in law."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed March 11, 1966, by United Furniture Workers of America,AFL-CIO, Local 282, herein the Union, against Herron Yarn Mills, Inc., hereinthe Respondent, the General Counsel issued complaintallegingRespondent vio-lated Section 8(a)(5) and (1) of the Act.The answer of Respondent denied certainallegationsof the complaint and deniedthe commission of any unfair labor practices. In paragraph XIV of its answerRespondent asserted six affirmative defenses. This paragraphreads asfollows:Respondent is informed and believes, and, therefore,allegesthatUnitedFurnitureWorkers of America, AFL-CIO, Local 282, was not on October 4,1965, and is not now, a labor organization within the meaning of Section2(5) of the Labor Management Relations Act of 1947,as amended,and thatRespondent is not required under the law to bargain with said union for thefollowing reasons:(a) It has failed to qualify to engagein business as a labor unionin ShelbyCounty, Tennessee, as required by Section 20-223 of the Code of Tennessee.(b)The constitution of the United Furniture Workers of Americadoes notpermit it or its local unions to organize or represent employees employed inthe type of business in which Respondent is engaged.(c)One or more of the officers of the complaining union belong to theCommunist Party and/or Communist front organizations so recognized anddesignated by the Attorney General of the United States and/or the HouseUn-American Activities Committee of the United States Congress.160 NLRB No. 54. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)No request has been made by any officer of United Furniture Workersof America, AFL-CIO, Local 282, that Respondent recognize said union ,asthe sole and exclusive bargaining agent for its employees and to bargain withitwith respect to wages and working conditions.(e)The person holding himself out as a representative of Local 282 of theUnited Furniture Workers of America and seeking to bargain with Respondentiswithout authority to represent said union, is not a member of said union norishe an officer or employee of the same.(f)The person seeking to represent Local 282 of the United FurnitureWorkers of America and bargain with Respondent is a Communist and/or amember of the Communist Party of the United States and/or a member ofone or more Communist front organizations as designated by the AttorneyGeneral of the United States and the House Un-American Activities Com-mittee of the United States Congress and/or a Communist sympathizer.At the opening of the hearing counsel for the Charging Party moved to strikesubparagraphs (a), (b), (c), (e), and (f) on the ground that the allegations con-tained therein were "Scandalous, impertinent, irrelevant and untrue."The Trial Examiner, John F. Funke, granted the motion as to (a), on the groundthat the Labor-Management Relations Act, as amended, preempted State law onmatters covered by the statute; as to (b), on the ground that it was inefficient inlaw; as to (c), on the ground that it was irrelevant to this proceeding; as to (e),I reserved decision; I and as to (f), the motion was granted on the ground that, iftrue, it was irrelevant to this proceeding.Upon the entire record in this case I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF RESPONDENTRespondent is now, and has been at all times material herein, incorporated in,or licensed to do busines in, the State of Tennessee and has an office and place ofbusiness located inMemphis, Tennessee, where it is engaged in the business ofmanufacturing yam.During the past 12 months, Respondent, in the course and conduct of its busi-ness operations processed, finished, sold, and shipped goods and products valued inexcess of $50,000 from its Memphis, Tennessee, location, directly or indirectly, topoints outside the State of Tennessee.During the past 12 months, Respondent, during the course and conduct of itsbusiness operations,purchased and received goods and products valued in excess of$50,000 at its Memphis, Tennessee,location,directly or indirectly,from points out-side the State of Tennessee.Respondent is now, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. The facts1.The background1.On August 17, 1965, the Union filed a representation petition with theNational Labor Relations Board for an election among the production and main-tenance employees of the Respondent.2.On September 8, 1965, the Regional Director issued a Decision and Directionof Election following a hearing held August 30.3.On October 4, 1965, an election was held at which 17 votes were cast for theUnion, 16 against the Union, and 12 were challenged.1 After the testimony of LeRoy Clark was concluded counsel for the Charging Partyrenewed his motion to strike subparagraph (e) and the motion was granted HERRON YARN MILLS, INC.6314.On November 18, 1965, the Regional Director issued a supplemental deci-sion on challenged ballots and on December 2, 1965, the Regional Director issueda revised tally of ballots showing 27 votes cast for the Union and 18 against.25.On December 8, 1965, the Acting Regional Director issued a certification ofrepresentation designating the Union as exclusive bargaining agent of the employeesof Respondent in a unit defined as follows:All production and maintenance employees, shipping and receiving clerks andtruckdrivers employed at the Employer's Memphis, Tennessee, plant, exclud-ing office clericals, guards, watchmen and supervisors as defined in the Act.6.On May 23, 1966, in Civil No. 6-66-113 the District Judge for the UnitedStatesDistrict Court for the Western District of Tennessee issued an injunctionprohibiting the Respondent from refusing to bargain with the Union. The proceed-ing in the district court was brought pursuant to Section 10(j) of the Act.2.The dismissal and refusalOn December 20, 1965, the Union through LeRoy Clark, wrote Respondent(General Counsel's Exhibit 3(a)) requesting bargaining negotiation.On December 21 Respondent replied (General Counsel's Exhibit 3(b)) statingthe Union's letter had been referred to its attorney, R. L. Taylor.On December 23 Taylor replied in a letter (General Counsel's Exhibit 3(c))which reads:Your letter of December 20, 1965, addressed to Herron Yam Mills, Inc.,has been turned over to the undersigned for reply.It is not believed at this time that Local 282 of the United Furniture Work-ers of America is qualified to engage in business as a labor union in ShelbyCounty, Tennessee, in that it has not qualified under the provisions of Section20-223 of Tennessee Code Annotated and because of the restrictions in itsby-laws and the constitution and by-laws of the United Furniture Workers ofAmerica confining its activities to the organizing of employees in the furnitureindustry.If you will initiate action to qualify under Section 20-223 of the TennesseeCode and to amend your by-laws and the constitution and by-laws of UnitedFurnitureWorkers of America to permit you to organize employees in indus-tries other than the furniture industry we will be pleased to attempt to nego-tiate a contract with you.We will certainly want an affidavit that none of the officers of Local 282are in any way affiliated with the Communist Party before commencing thesenegotiations.The information which you requested of Herron Yarn Mills in your letterof December 20 will be furnished you when the above listed pre-requisiteshave been accomplished by your union.On January 17, 1966, the Union replied (General Counsel's Exhibit 3(d)) reject-ing the condition precedent to bargaining set forth in Taylor's letter and againrequesting a meeting.On January 18 Respondent, through Taylor, wrote Clark (General Counsel'sExhibit 3(e)) demanding to know if Clark was or had been a member of the Com-munist Party. On January 25 the Union replied (General Counsel's Exhibit 3(f))stating the question was irrelevant and made a third demand for a meeting withRespondent.No reply to this letter was received.3.The testimony of LeRoy ClarkLeRoy Clark testified that he was an International representative of the United Fur-nitureWorkers Union and that he was a member of and represented Local 282.Clark then identified the documents set forth,supra,as General Counsel's Exhibits3(a) through 3(f).'No exceptions were taken nor were any objections or requests for review filed to anyof these proceedings. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. ConclusionsI find that the unit set forth in the Regional Director's certification of represent-ative,supra,is appropriate for the purposes of collective bargaining.I find that LeRoy Clark at all times material herein was the duly authorizedrepresentative of the Union for the purpose of engaging in collective-bargainingnegotiations with Respondent, and I further find that the correspondence betweenClark, as representative of the Union, and Taylor, as representative of Respondent,conclusively establishes that Respondent refused to bargain with the Union after itscertification as exclusive bargaining representative of Respondent's employees insaid unit.By so refusing Respondent has violated Section 8(a)(5) and (1) of the Act.IV.THE REMEDYHaving found Respondent has engaged in and is engaging in certain unfair laborpractices, I shall recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the foregoing findings and conclusions and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.By refusing to bargain in good faith with the Union as the exclusive bargain-ing representative of the employees in the unit found appropriate Respondent hasviolated Section 8(a) (5) and (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, it is recommendedthat Herron Yarn Mills, Inc., its successors, officers, agents, and assigns, shall:1.Cease and desist from refusing to bargain collectively with United FurnitureWorkers of America, AFL-CIO, Local 282, as exclusive bargaining representativeof its employees in the unit found appropriate herein.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon request bargain collectively with the above-named Unionas exclusiverepresentative of all employees in the unit found appropriate herein with respect torates of pay, wages, hours of employment, and other terms and conditions ofemployment, and embody any understanding reached in a signed agreement.(b) Post at its plant in Memphis, Tennessee, copies of the attached noticemarked "Appendix." 3 Copies of said notice to be furnished by the Regional Direc-tor for Region 26, after being duly signed by Respondent's representative,shall beposted by Respondent immediately upon receipt thereof and be maintained by it fora period of 60 consecutive days thereafter, in conspicuousplaces, including allplaces where notices toemployeesare customarily posted. Reasonable steps shallbe taken by the Respondent to be sure thatsaid noticesare not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision and Order, what steps the Respondent has taken to com-ply herewith 43In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the worts "a Decisionand Order"* In the event that this Recommended Order is adopted by the Board this provision10 days from the date of this Order, what steps the Respondent has taken to complyherewith." PERLINPACKING COMPANYAPPENDIX633NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL bargain,upon request,with United Furniture Workers of America,AFL-CIO,Local 282, as the exclusive bargaining representative of our employ-ees in the appropriate bargaining unit with respect to rates of pay, wages,hours of employment,and other terms and conditions of employment and wewill embodyany understanding reached in a signed agreement.The appro-priate bargaining unit is:All production and maintenance employees,shipping and receiving clerks,and truckdrivers employed at the Employer's Memphis, Tennessee,plant,excluding office clericals,guards, watchmen,and supervisors as defined inthe Act.HERRON YARN MILLS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 746 Fed-eral Office Building, 167 North Main Street, Memphis,Tennessee 38103, Telephone534-3161.Perlin Packing Company,Inc.andLocal Union No. 822,affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America;Local Union No. 305,affiliated with Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,Petitioners.Case 5-RC-5334.August 23, 1966DECISION AND DIRECTIONPursuant to a, Stipulation for Certification Upon Consent Electionapproved on October 18, 1965, a secret-ballot election was conductedunder the supervision of the Regional Director for Region 5 onNovember 10 and 11, 1965. A tally of the ballots showed that ofapproximately 85 eligible voters, 39 cast ballots for, and 39 against,the Petitioners, 1 cast a challenged ballot, and 1 cast a void ballot.The challenged ballot was sufficient to affect the results of the elec-tion.Thereafter, the -Petitioners filed timely objections to conductaffecting the results of the election.In accordance with the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation of the challenge and the objections, and on Janu-ary 21, 1966,issuedand duly served on the parties his report on160 NLRB No. 49.